EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Weil on September 9, 2021.
The application has been amended as follows: 
Claim 3, line 2, “a removable plug” is now --the at least one removable plug--
Claim 4, end of line 4 and 5, “the longitudinal axis of the tibia” is now --a longitudinal axis of the tibia--
Claim 6, line 2, “said apertures has a removable plug” --said apertures have the at least one removable plug--
Claim 7, end of line 2, “the removable plug comprises inter-engagement means” is now --the at least one removable plug comprises an inter-engagement means--
Claim 8, lines 1 and 2, “wherein at least one of the plugs comprises a plug having a screw thread” is now --wherein the at least one removable plug has a screw thread--
Claim 9, line 2, “removable plugs” is now --the at least one removable plug–
Claim 9, line 2, “the distal portion” is now --the elongate distal portion--
Claim 11, line 2, “receiving locating” is now --receiving a locating--
Claim 15, line 6, “receive fixing means in the distal portion” is now --receive a fixing means in the elongate distal portion--
Claim 15, line 7, “receive fixing means” is now --receive the fixing means–
Claim 15, line 8, “a removable plug” is now --at least one removable plug--
Claim 15, line 10, “the distal portion” is now --the elongate distal portion--
Claim 15, line 11, “receive fixing means” is now --receive the fixing means comprising--
Claim 15, line 16, “the lateral lobe” is now --the lobe--
Claim 19, line 4, “the distal portion” is now --the elongate distal portion--
Claim 19, line 7, “receive fixing means” is now --receive a fixing means--
Claim 19, line 8, “the distal portion” is now --the elongate distal portion--
Claim 19, line 10, “receive fixing means comprises” is now --receive the fixing means comprising--
Claim 19, line 15, “the lateral lobe” is now --the lobe--
Claim 21, line 8, “the distal” is now --the elongate distal--
Claim 21, line 9, “receive fixing comprises” is now --receive a fixing means comprising--
Claim 21, line 14, “the lateral lobe” is now --the lobe--
Claim 22, line 7, “receive fixing” is now --receive a fixing--
Claim 22, line 8, “a removable plug” is now --at least one removable plug-- 
Claim 22, line 11, “receive fixing means comprises” is now --receive the fixing means comprising--
Claim 22, line 15, “the plug” is now --the at least one removable plug--
Claim 22, line 17, “using fixing means” is now --using the fixing means--
Claim 22, lines 18 and 19, “using locating means, insertion of fixing means and removal of the plug and” is now --using a locating means, insertion of the fixing means, removal of the at least one removable plug and--
Claim 22, line 20, “abutting relationship” is now --an abutting relationship--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The plate has a longitudinal axis, a bone-facing surface, an outer surface opposed to the bone-facing surface, an elongated distal portion, a proximal portion, and multiple apertures.  At least two of the apertures receive a fixing unit and at least one of the apertures receive a removable plug which extends proud of the bone-facing surface. Two of the apertures are slots, orthogonal to each other and positioned in the distal portion. At least one of the slots receive the fixing unit comprising a camming surface that enables the transmission of a force applied to the fixing unit in a direction parallel to the plane of the plate surrounding the aperture upon insertion of the fixing unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963.  The examiner can normally be reached on Monday - Friday (8am – 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775     

/ZADE COLEY/Primary Examiner, Art Unit 3775